DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 9/14/2021 for application number 16/558,045. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For step 1, the independent claims are directed to one of the statutory categories. For step 2A, the claim(s) recite(s):
creating, by the computing entity, a first-pass of a second learning object for a second piece of information regarding the topic to include a second set of knowledge bullet-points regarding the second piece of information; obtaining, by the computing entity, an illustrative asset based on the first and second set of knowledge bullet-points, wherein the illustrative asset depicts an aspect regarding the topic pertaining to the first and second pieces of information; rendering, by the computing entity, a portion of the illustrative asset to produce a set of illustrative asset video frames; creating, by the computing entity, a second-pass of the first learning object to further include a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset, wherein the first descriptive asset includes first descriptive asset video frames, wherein the creating the second-pass of the first learning object includes: selecting, by the computing entity, a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering, by the computing entity, a representation of the first set of knowledge bullet- points to produce a remaining portion of the first descriptive asset video frames; creating, by the computing entity, a second-pass of the second learning object to further include a second 

The claim recites the abstract idea of certain methods of organizing human activity – specifically the concept of teaching and creating learning materials – and a mental process – specifically determining a relevant portion of a video to a topic. The other dependent claims likewise involve additional limitations about creating learning materials. This judicial exception is not integrated into a practical application because the claims are mere instructions to implement the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as a whole does not amount to significantly more than the exception itself – the claims merely invoke the computer as a tool to perform an existing process.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 8, and 14 recite, “rendering, by the computing entity, a portion of the illustrative asset to produce a set of illustrative asset video frames … selecting, by the computing entity, a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering, by the computing entity, a representation of the first set of knowledge bullet- points to produce a remaining portion of the first descriptive asset video frames… selecting, by the computing entity, the subset of the set of illustrative asset video frames to produce a portion of the second descriptive asset video frames; and rendering, by the computing entity, a representation of the second set of knowledge bullet- points to produce a remaining portion of the second descriptive asset video frames.” The Applicant has not stated what part of the specification supports the new limitations, and a search of the specification has not revealed support in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 14 recites the limitation "wherein the first descriptive asset includes first descriptive asset video frames, wherein the creating the second-pass".  There is insufficient antecedent basis for this limitation in the claim. It appears “the first-pass” was intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. 2018/0196784) in view of Sathish et al. (Pub. No. 2013/0110841).

In reference to claim 1, Kumar discloses a method (para. 0037) for creating a multi-disciplined learning tool regarding a topic (for creating a presentation, which is a learning tool, about a topic, para. 0016), the method comprises: creating, by a computing entity, a first-pass of a first learning object for a first piece of information regarding the topic (for a topic, see fig. 3A, the user can select sub-topics, fig. 3B, para. 0040-42) to include a first set of knowledge bullet-points regarding the first piece of information (slide can have bullet points, see fig. 3C); creating, by the computing entity, a first-pass of a second learning object for a second piece of information regarding the topic to include a second set of knowledge bullet-points regarding the second piece of information (a plurality of sub-topics are selectable, see fig. 3B, which would create another slide as shown in fig. 3C); obtaining, by the computing entity, an illustrative asset based on the first and second set of knowledge bullet-points (rich media content is retrieved based on user selection or automatically based on the selected sub-topic content, para. 0024-31; thus the user can either manually select based on the bullet-points, or automatically based on sub-content topic which would include the bullet-points), wherein the illustrative asset depicts an aspect regarding the topic pertaining to the first and second pieces of information (rich media can be obtained that correspond to the topic, para. 0016, 0028); creating, by the computing entity, a second-pass of the first learning object to further include a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset; creating, by the computing entity, a second-pass of the second learning object to further include a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset (at the second pass, after selecting sub-topics, rich media are retrieved and included in the slides, para. 0028, fig. 3C); and linking, by the computing entity, the second-passes of the first and second learning objects together to form at least a portion of the multi-disciplined learning tool (slides are linked to form a presentation, para. 0051).
However, Kumar does not teach rendering, by the computing entity, a portion of the illustrative asset to produce a set of illustrative asset video frames; wherein the first descriptive asset includes first descriptive asset video frames, wherein the creating the second-pass of the first learning object includes: selecting, by the computing entity, a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering, by the computing entity, a representation of the first set of knowledge bullet- points to produce a remaining portion of the first descriptive asset video frames; wherein the second descriptive asset includes second descriptive asset video frames, wherein the creating the second-pass of the second learning object includes: selecting, by the computing entity, the subset of the set of illustrative asset video frames to produce a portion of the second descriptive asset video frames; and rendering, by the computing entity, a representation of the second set of knowledge bullet- points to produce a remaining portion of the second descriptive asset video frames.
Sathish teaches rendering, by the computing entity, a portion of the illustrative asset to produce a set of illustrative asset video frames (video can be segmented, para. 0030-32, 0087-91); wherein the first descriptive asset includes first descriptive asset video frames, wherein the creating the second-pass of the first learning object includes: selecting, by the computing entity, a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering, by the computing entity, a representation of the first set of knowledge bullet- points to produce a remaining portion of the first descriptive asset video frames; wherein the second descriptive asset includes second descriptive asset video frames, wherein the creating the second-pass of the second learning object includes: selecting, by the computing entity, the subset of the set of illustrative asset video frames to produce a portion of the second descriptive asset video frames; and rendering, by the computing entity, a representation of the second set of knowledge bullet- points to produce a remaining portion of the second descriptive asset video frames (for a given video, two or more different subjects are recognized and corresponding clips of each subject are created, para. 0030-32, 0087-91 and fig. 6C).
It would have been obvious to one of ordinary skill in art, having the teachings of Kumar and Sathish before the earliest effective filing date, to modify the illustrative asset as disclosed by Kumar to include video as taught by Sathish.
One of ordinary skill in the art would have been motivated to modify the illustrative asset of Kumar to include the video of Sathish because it would allow more types of rich media to be used in Kumar.
In reference to claim 2, Kumar discloses the method of claim 1, wherein the obtaining the illustrative asset comprises one or more of: interpreting instructor input information to identify the illustrative asset (user input, para. 0028-31); identifying a first object of the first and second set of knowledge bullet-points as the illustrative asset; and determining the illustrative asset based on the first object of the first and second set of knowledge bullet-points.
In reference to claim 3, Kumar discloses the method of claim 1 further comprises: generating, by the computing entity, a representation of the first descriptive asset; and updating, by the computing entity, the first learning object with the representation of the first descriptive asset to produce the second-pass of the first learning object (representation, like an image, can be included in the slides, see fig. 3C).
In reference to claim 5, Kumar discloses the method of claim 1, wherein the creating the second-pass of the first learning object comprises: generating a representation of the illustrative asset based on a first knowledge bullet-point of the first set of knowledge bullet-points (rich media content is retrieved based on the selected sub-topic content, the sub-topic would include the first bullet-point, para. 0024-31).
In reference to claim 6, Kumar discloses the method of claim 5 further comprises: generating the first descriptive asset utilizing the representation of the illustrative asset (representation, like an image, used for inclusion in the slides, see fig. 3C).

In reference to claim 8, Kumar discloses a computing device comprises: an interface; a local memory; and a processing module operably coupled to the interface and the local memory, wherein the memory stores operation instructions that, when executed by the processing module causes the computing device to (fig. 4) create, by a computing entity, a first-pass of a first learning object for a first piece of information regarding a topic (for a topic, see fig. 3A, the user can select sub-topics, fig. 3B, para. 0040-42) to include a first set of knowledge bullet-points regarding the first piece of information (slide can have bullet points, see fig. 3C); create a first-pass of a second learning object for a second piece of information regarding the topic to include a second set of knowledge bullet-points regarding the second piece of information (a plurality of sub-topics are selectable, see fig. 3B, which would create another slide as shown in fig. 3C); obtain an illustrative asset based on the first and second set of knowledge bullet-points (rich media content is retrieved based on user selection or automatically based on the selected sub-topic content, para. 0024-31; thus the user can either manually select based on the bullet-points, or automatically based on sub-content topic which would include the bullet-points), wherein the illustrative asset depicts an aspect regarding the topic pertaining to the first and second pieces of information (rich media can be obtained that correspond to the topic, para. 0016, 0028); create a second-pass of the first learning object to further include a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset; create a second-pass of the second learning object to further include a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset (at the second pass, after selecting sub-topics, rich media are retrieved and included in the slides, para. 0028, fig. 3C); and link the second-passes of the first and second learning objects together to form at least a portion of a multi-disciplined learning tool (slides are linked to form a presentation, para. 0051).
However, Kumar does not teach render a portion of the illustrative asset to produce a set of illustrative asset video frames; wherein the first descriptive asset includes first descriptive asset video frames, wherein the computing device creates the second-pass of the first learning object by: selecting a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering a representation of the first set of knowledge bullet-points to produce a remaining portion of the first descriptive asset video frames; herein the second descriptive asset includes second descriptive asset video frames, wherein the computing device creates the second-pass of the second learning object by: selecting the subset of the set of illustrative asset video frames to produce a portion of the second descriptive asset video frames; and rendering a representation of the second set of knowledge bullet-points to produce a remaining portion of the second descriptive asset video frames.
Sathish teaches render a portion of the illustrative asset to produce a set of illustrative asset video frames (video can be segmented, para. 0030-32, 0087-91); wherein the first descriptive asset includes first descriptive asset video frames, wherein the computing device creates the second-pass of the first learning object by: selecting a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering a representation of the first set of knowledge bullet-points to produce a remaining portion of the first descriptive asset video frames; herein the second descriptive asset includes second descriptive asset video frames, wherein the computing device creates the second-pass of the second learning object by: selecting the subset of the set of illustrative asset video frames to produce a portion of the second descriptive asset video frames; and rendering a representation of the second set of knowledge bullet-points to produce a remaining portion of the second descriptive asset video frames (for a given video, two or more different subjects are recognized and corresponding clips of each subject are created, para. 0030-32, 0087-91 and fig. 6C).
It would have been obvious to one of ordinary skill in art, having the teachings of Kumar and Sathish before the earliest effective filing date, to modify the illustrative asset as disclosed by Kumar to include video as taught by Sathish.
One of ordinary skill in the art would have been motivated to modify the illustrative asset of Kumar to include the video of Sathish because it would allow more types of rich media to be used in Kumar.
In reference to claim 9, Kumar discloses the computing device of claim 8, wherein the processing module functions to obtain the illustrative asset by one or more of: interpreting instructor input information to identify the illustrative asset (user input, para. 0028-31); identifying a first object of the first and second set of knowledge bullet-points as the illustrative asset; and determining the illustrative asset based on the first object of the first and second set of knowledge bullet-points.
In reference to claim 10, Kumar discloses the computing device of claim 8, wherein the processing module further functions to: generate a representation of the first descriptive asset; and update the first learning object with the representation of the first descriptive asset to produce the second-pass of the first learning object (representation, like an image, can be included in the slides, see fig. 3C).
In reference to claim 11, Kumar discloses the computing device of claim 8, wherein the processing module functions to create the second-pass of the first learning object by: generating a representation of the illustrative asset based on a first knowledge bullet-point of the first set of knowledge bullet-points (rich media content is retrieved based on the selected sub-topic content, the sub-topic would include the first bullet-point, para. 0024-31).
In reference to claim 12, Kumar discloses the computing device of claim 11, wherein the processing module further functions to: generate the first descriptive asset utilizing the representation of the illustrative asset (representation, like an image, used for inclusion in the slides, see fig. 3C).

In reference to claim 14, Kumar discloses a computer readable memory comprises: first memory element that stores operational instructions that, when executed by a processing module causes the processing module to (fig. 4) create, by a computing entity, a first-pass of a first learning object for a first piece of information regarding a topic (for a topic, see fig. 3A, the user can select sub-topics, fig. 3B, para. 0040-42) to include a first set of knowledge bullet-points regarding the first piece of information (slide can have bullet points, see fig. 3C); and create a first-pass of a second learning object for a second piece of information regarding the topic to include a second set of knowledge bullet-points regarding the second piece of information (a plurality of sub-topics are selectable, see fig. 3B, which would create another slide as shown in fig. 3C); a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: obtain an illustrative asset based on the first and second set of knowledge bullet-points (rich media content is retrieved based on user selection or automatically based on the selected sub-topic content, para. 0024-31; thus the user can either manually select based on the bullet-points, or automatically based on sub-content topic which would include the bullet-points), wherein the illustrative asset depicts an aspect regarding the topic pertaining to the first and second pieces of information (rich media can be obtained that correspond to the topic, para. 0016, 0028); a third memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: create a second-pass of the first learning object to further include a first descriptive asset regarding the first piece of information based on the first set of knowledge bullet-points and the illustrative asset; and create a second-pass of the second learning object to further include a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset (at the second pass, after selecting sub-topics, rich media are retrieved and included in the slides, para. 0028, fig. 3C); and a fourth memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: link the second-passes of the first and second learning objects together to form at least a portion of a multi-disciplined learning tool (slides are linked to form a presentation, para. 0051).
However, Kumar does not teach render a portion of the illustrative asset to produce a set of illustrative asset video frames; wherein the first descriptive asset includes first descriptive asset video frames, wherein the processing module creates the second-pass of the first learning object by: selecting a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering a representation of the first set of knowledge bullet-points to produce a remaining portion of the first descriptive asset video frames; wherein the second descriptive asset includes second descriptive asset video frames, wherein the processing module creates the second-pass of the second learning object by: selecting the subset of the set of illustrative asset video frames to produce a portion of the second descriptive asset video frames; and rendering a representation of the second set of knowledge bullet-points to produce a remaining portion of the second descriptive asset video frames.
Sathish teaches render a portion of the illustrative asset to produce a set of illustrative asset video frames (video can be segmented, para. 0030-32, 0087-91); wherein the first descriptive asset includes first descriptive asset video frames, wherein the processing module creates the second-pass of the first learning object by: selecting a subset of the set of illustrative asset video frames to produce a portion of the first descriptive asset video frames; and rendering a representation of the first set of knowledge bullet-points to produce a remaining portion of the first descriptive asset video frames; wherein the second descriptive asset includes second descriptive asset video frames, wherein the processing module creates the second-pass of the second learning object by: selecting the subset of the set of illustrative asset video frames to produce a portion of the second descriptive asset video frames; and rendering a representation of the second set of knowledge bullet-points to produce a remaining portion of the second descriptive asset video frames (for a given video, two or more different subjects are recognized and corresponding clips of each subject are created, para. 0030-32, 0087-91 and fig. 6C).
It would have been obvious to one of ordinary skill in art, having the teachings of Kumar and Sathish before the earliest effective filing date, to modify the illustrative asset as disclosed by Kumar to include video as taught by Sathish.
One of ordinary skill in the art would have been motivated to modify the illustrative asset of Kumar to include the video of Sathish because it would allow more types of rich media to be used in Kumar.
In reference to claim 15, Kumar discloses the computer readable memory of claim 14, wherein the processing module functions to execute the operational instructions stored by the second memory element to cause the processing module to obtain the illustrative asset by one or more of: interpreting instructor input information to identify the illustrative asset (user input, para. 0028-31); identifying a first object of the first and second set of knowledge bullet-points as the illustrative asset; and determining the illustrative asset based on the first object of the first and second set of knowledge bullet-points
In reference to claim 16, Kumar discloses the computer readable memory of claim 14 further comprises: the third memory element stores further operational instructions that, when executed by the processing module, causes the processing module to: generate a representation of the first descriptive asset; and update the first learning object with the representation of the first descriptive asset to produce the second-pass of the first learning object (representation, like an image, can be included in the slides, see fig. 3C).
In reference to claim 18, Kumar discloses the computer readable memory of claim 14, wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to create the second-pass of the first learning object by: generating a representation of the illustrative asset based on a first knowledge bullet-point of the first set of knowledge bullet-points (rich media content is retrieved based on the selected sub-topic content, the sub-topic would include the first bullet-point, para. 0024-31).
In reference to claim 19, Kumar discloses the computer readable memory of claim 18 further comprises: the third memory element stores further operational instructions that, when executed by the processing module, causes the processing module to: generate the first descriptive asset utilizing the representation of the illustrative asset (representation, like an image, used for inclusion in the slides, see fig. 3C).

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. 2018/0196784) in view of Sathish et al. (Pub. No. 2013/0110841) as applied to claims 1 and 14 above, and in further view of Diesel et al. (Pub. No. 2005/0188311).

In reference to claim 4, Kumar and Sathish do not explicitly teach the method of claim 1, wherein the linking the second-passes of the first and second learning objects together to form the at 
Diesel teaches the method of claim 1, wherein the linking the second-passes of the first and second learning objects together to form the at least the portion of the multi-disciplined learning tool comprises: generating index information for the second-passes of first and second learning objects to indicate sharing of the illustrative asset (presentation material stored in database, para. 0074-77); and facilitating storage of the index information and the first and second learning objects in a learning assets database to enable subsequent utilization of the multi-disciplined learning tool (material in database is reusable in other learning presentations, para. 0011, 0081-85, 0166).
It would have been obvious to one of ordinary skill in art, having the teachings of Kumar, Sathish, and Diesel before the earliest effective filing date, to modify the content as disclosed by Kumar to include the reusable content as taught by Diesel.
One of ordinary skill in the art would have been motivated to modify the content of Kumar to include the reusable content of Diesel because it can help provide an easier and more efficient learning environment, (Diesel, para. 0002-06).
In reference to claim 17, Kumar and Sathish do not explicitly teach the computer readable memory of claim 14, wherein the processing module functions to execute the operational instructions stored by the fourth memory element to cause the processing module to link the second-passes of first and second learning objects together to form the at least the portion of the multi-disciplined learning tool by: generating index information for the second-passes of first and second learning objects to indicate sharing of the illustrative asset; and facilitating storage of the index information and the first 
Diesel teaches the computer readable memory of claim 14, wherein the processing module functions to execute the operational instructions stored by the fourth memory element to cause the processing module to link the second-passes of first and second learning objects together to form the at least the portion of the multi-disciplined learning tool by: generating index information for the second-passes of first and second learning objects to indicate sharing of the illustrative asset (presentation material stored in database, para. 0074-77); and facilitating storage of the index information and the first and second learning objects in a learning assets database to enable subsequent utilization of the multi-disciplined learning tool (material in database is reusable in other learning presentations, para. 0011, 0081-85, 0166).
It would have been obvious to one of ordinary skill in art, having the teachings of Kumar, Sathish, and Diesel before the earliest effective filing date, to modify the content as disclosed by Kumar to include the reusable content as taught by Diesel.
One of ordinary skill in the art would have been motivated to modify the content of Kumar to include the reusable content of Diesel because it can help provide an easier and more efficient learning environment, (Diesel, para. 0002-06).

Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. 2018/0196784) in view of Sathish et al. (Pub. No. 2013/0110841) as applied to claims 1 and 14 above, and in further view of Pasko et al. (Pub. No. 2017/0329758).

In reference to claim 7, Kumar and Sathish do not explicitly teach the method of claim 5 further comprises: outputting the representation of the illustrative asset as instructor output information; 
Pasko teaches the method of claim 5 further comprises: outputting the representation of the illustrative asset as instructor output information; receiving instructor input information in response to the instructor output information; and interpreting the instructor input information to produce the first descriptive asset (user input can generate an annotated image, para. 0027-36). 
It would have been obvious to one of ordinary skill in art, having the teachings of Kumar, Sathish, and Pasko before the earliest effective filing date, to modify the content as disclosed by Kumar to include the annotated content as taught by Pasko.
One of ordinary skill in the art would have been motivated to modify the content of Kumar to include the annotated content of Pasko because would allow a user to modify and annotate media items (Pasko, para. 0004-05).

In reference to claim 13, Kumar and Sathish do not explicitly teach the computing device of claim 11, wherein the processing module further functions to: output, via the interface, the representation of the illustrative asset as instructor output information; receive, via the interface, instructor input information in response to the instructor output information; and interpret the instructor input information to produce the first descriptive asset.
Pasko teaches the computing device of claim 11, wherein the processing module further functions to: output, via the interface, the representation of the illustrative asset as instructor output information; receive, via the interface, instructor input information in response to the instructor output information; and interpret the instructor input information to produce the first descriptive asset (user input can generate an annotated image, para. 0027-36). 

One of ordinary skill in the art would have been motivated to modify the content of Kumar to include the annotated content of Pasko because would allow a user to modify and annotate media items (Pasko, para. 0004-05).

In reference to claim 20, Kumar and Sathish do not explicitly teach the computer readable memory of claim 18 further comprises: the third memory element stores further operational instructions that, when executed by the processing module, causes the processing module to: output the representation of the illustrative asset as instructor output information; receive instructor input information in response to the instructor output information; and interpret the instructor input information to produce the first descriptive asset.
Pasko teaches the computer readable memory of claim 18 further comprises: the third memory element stores further operational instructions that, when executed by the processing module, causes the processing module to: output the representation of the illustrative asset as instructor output information; receive instructor input information in response to the instructor output information; and interpret the instructor input information to produce the first descriptive asset (user input can generate an annotated image, para. 0027-36). 
It would have been obvious to one of ordinary skill in art, having the teachings of Kumar, Sathish, and Pasko before the earliest effective filing date, to modify the content as disclosed by Kumar to include the annotated content as taught by Pasko.
.

Response to Arguments
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive. Even with the newly added limitations, the claims recite abstract ideas, but do not integrate them into a practical application, and do not amount to significantly more than the abstract idea itself. A teacher could manually create the recited learning material, and the claims say nothing more than invoking a computer to create the materials.
Applicant’s arguments and amendments with respect to the interpretation of claim limitations under 112(f) have been fully considered and are persuasive.  The limitations are no longer being interpreted under 112(f). 
Applicant’s arguments with respect to the 102 rejection of claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new reference Sathish above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174